DISSENTING OPINION
By LEVINE, PJ.
I ,am constrained to dissent from the majority opinion which orders a reversal of the judgment of the Common Pleas Court. The order ■ of the Common Pleas Court and the statute under which the order was made are set forth in the majority opinion.
For the purpose of this case we may well assume that the court had the power, under the Best Act, not only to postpone the sale of the property, but also to restrain the collection of the debt for which the mortgage on said property was given as security. The question before us is whether the court, in its order, did so restrain the creditor from enforcing the debt.
It will be seen that §11588 GC, generally known as the Best Act, reads in part as follows:
“* ■* * However, any court before which a proceeding for the foreclosure oí a mortgage or the enforcement of a specific lien or execution upon real property is had, on or before the first day of April, 1937, may, after a full hearing and upon such terms and conditions as may be fixed by the court, order that the sale be postponed and that proceedings to enforce the debt, or to recover possession be restrained until such time, not later than the 1st day of April, 1937, as the court may, in the exercise of its discretion, believe to be just and equitable * *
What is the meaning of the phrase “that proceedings to enforce the debt * * * be restrained * * The debt referred to in the statute means the mortgage indebtedness. The legislature sought to bring relief to harrassed owners of property who have incurred an indebtedness and gave a mortgage on their property to secure the debt. By merely restraining the enforcement of the mortgage lien but permitting the creditor to harrass the debtor *612by reaching out for any other property belonging to the debtor, the beneficent purpose of the statute would be defeated.
It is argued, by way of illustration, that if you do not limit the meaning of the statute as merely postponing the sale that persons of great wealth who have many resources outside of the property mortgaged, would be unjustly protected against the immediate enforcement of the debt. The answer to this argument is that the statute provides for a full hearing and vests the court with discretion to fix the terms and conditions before the sale is postponed and proceedings to enforce the debt are restrained. When the court has all the information before it, it may in its discretion limit its order to the postponing of the sale or deny the application altogether. A liberal construction of both the statute and the order of the court is necessary, m order to carry out the purpose of the law.
As I read the order of the court, it was intended to afford the debtor the full benefit of the Best Act. Before this order can be disturbed the burden rests upon the creditor to show, by affirmaive proof, that the court has abused its discretion or that the original order of the court granting the benefit of the Best Act was intended to have a limited meaning. No such showing was made in the record, and we are merely releg-ated to the interpretation of the court order.
In my opinion, the judgment of the Common Pleas Court should be affirmed.